Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 15 February 2022, in which claims 1, 4, 5, 7, 19-21, 23 have been amended, and claims 8, 14-18, 22, 24-28 have been cancelled, is acknowledged.
Claims 1, 4-5, 7, 19-21, 23 are pending.
Claims 1, 4-5, 7, 19-21, 23 are being examined herewith.
Response to arguments of 15 February 2022
On 15 February 2022, Applicant has submitted replacement drawings. As a result, the objection to the drawings is herein withdrawn.
In view of the amendment to the Specification submitted on 15 February 2022, the objection to the Specification is herein withdrawn.
In view of Applicant’s amendment of 15 February 2022, all the rejections to claims 8, 14-18, 22, 24-28 are herein withdrawn. Claims 8, 14-18, 22, 24-28 have been cancelled.
On 15 February 2022, Applicant has amended independent claims 1, 19 to recite that the S-ketorolac tromethamine is present in the composition in an amount that is 3 times less to 5620 times less than the amount of tramadol chlorhydrate. In view of this amendment, the rejection of claims 1, 4-5, 7-8, 14-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description/ new matter is herein withdrawn.
In view of Applicant’s amendment of 15 February 2022, the rejection of claims 1, 7-8, 14, 17-19, 22-24, 27-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has deleted the recitations “or a 
In view of Applicant’s amendment of 15 February 2022, the rejection of claims 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Claims 20, 21, 23 now depend on claim 19; claim 22 has been cancelled.
Applicant has failed to amend claims 19-21, 23, 7 by replacing the recitation “use of”; claim 19 is still drawn to use of an orally administrable composition […]. Applicant is invited to correct independent claim 19 to be drawn to a method of treating neuropathic and/or nociceptive pain in a mammal in need thereof comprising orally administering to the mammal […].
On 15 February 2022, Applicant has provided a translation of the foreign priority application Mexico Patent Application No. MX/a/2018/000963, filed on 22 January 2018. As a result, the rejection of claims 1, 4-5, 7-8, 14-18 under 35 U.S.C. 102(a)(1) over NCT03767036 is herein withdrawn. 
On 15 February 2022, Applicant has amended the claims to recite a synergistic combination consisting of S-ketorolac tromethamine, tramadol chlorhydrate and a pharmaceutical vehicle/excipient. In view of Applicant’s amendment of 15 February 2022, the rejections of claims 1, 4-5, 7-8, 14-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Garcia Armenta (WO2012/049550); over Garcia Armenta et al. (WO 2008/120996; and over Walls Flores are herein withdrawn. New rejections are made below, based on Applicant’s amendment of 15 February 2022.
Applicant’s arguments (Remarks of 15 February 2022, pages 6, last paragraph- page 9, first paragraph) against the rejection of claims 1, 4 5, 7, 8, 14-18 under 35 U.S.C. 103 as being unpatentable over Ochoa, in view of Garcia Armenta (US 2004/0087644), have been considered.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to both arguments on page 12, last two paragraphs, page 13 first paragraph, Ochoa teaches (Example 6) a pharmaceutical composition consisting of S-ketorolac tromethamine and tramadol chlorhydrate present in a weight ratio 1 / 2.5. The point of the rejection is that varying the relative amounts of S-ketorolac tromethamine and tramadol chlorhydrate in the composition to arrive at the instantly claimed 1/ 3 is well within the skill of the artisan. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 (I)
Applicant argues (page 13, second paragraph) unexpected synergistic results (Fig. 4 vs. Fig 1 and 2; Fig. 6 and 7) within the instantly claimed range of S-ketorolac tromethamine / tramadol chlorhydrate of 1 / 3 to 1 / 5620, compared to each drug individually.

	Applicant has not shown that the instantly claimed wt. ratio S-ketorolac tromethamine / tramadol chlorhydrate of 1 / 3 results in some unexpected property compared to the ratio of 1 / 2.5 taught by Ochoa.
	For all these reasons, the rejection of claims 1, 4 5, 7, 8, 14-18 under 35 U.S.C. 103 as being unpatentable over Ochoa, in view of Garcia Armenta (US 2004/0087644), is herein maintained and is reproduced below.
	Applicant’s arguments (page 13, last paragraph, page 14, first paragraph) against the rejection of claims 1, 4-5, 7-8, 14-18 under 35 U.S.C. 103 over Sun, have been considered. Applicant argues that Sun teaches racemic S-ketorolac tromethamine, not the S enantiomer. A modified rejection is made below, based on Applicant’s amendment of 15 February 2022.
	Applicant’s arguments (page 14, paragraphs 2-5) against the rejection of claims 1, 4-5, 7-8, 14-18 under 35 U.S.C. 103 over Garcia Armenta (WO 2008/120996) and Ochoa, have been considered.
Applicant argues that even if a POSITA would be motivated to replace the racemic mixture in Garcia Armenta with the S-ketorolac tromethamine taught by Ochoa, this would still not result in the embodiments disclosed in Applicant’s claims. In response, since Ochoa teaches that the S 
Applicant’s arguments regarding result- effective variable are not persuasive.
	For these reasons, the rejection of claims 1, 4-5, 7-8, 14-18 under 35 U.S.C. 103 over Garcia Armenta (WO 2008/120996) and Ochoa is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 15 February 2022.
	Applicant’s arguments (page 15) against the provisional rejection of claims 1, 4-5, 7-8, 14-18 on the ground of nonstatutory double patenting over claims 1-12 of copending Application No. 16/768,285, in view of Garcia Armenta (US 2004/0087644), have been considered.
	Applicant’s arguments (page 15) are confusing. The point of the rejection is that claims 1-12 of copending Application No. 16/768,285 teach S-ketorolac tromethamine to treat pain, and Garcia Armenta (US 2004/0087644) teaches combination of racemic ketorolac tromethamine and tramadol HCl to treat pain; it would be obvious to add tramadol HCl to the S-ketorolac tromethamine in claims 1-12 of copending Application No. 16/768,285, with the expectation that the combination will retain anti-pain therapeutic effect.
	The address this rejection, Applicant could argue unexpected synergy with the instant combination. The examiner notes that an argument of unexpected synergy was made by 
	Modified rejections are made below, based on Applicant’s amendment of 15 February 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19-21, 23, 7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 19-21, 23, 7 are unclear, as they are drawn to the use of an orally administrable pharmaceutical composition to control pain comprising orally administering a pharmaceutical composition consisting of S-ketorolac tromethamine and tramadol hydrochloride. It is unclear what is being claimed. Applicant is required to re-write independent claim 19 to be drawn to a method of treating neuropathic and/or nociceptive pain in a mammal in need thereof comprising orally administering to the mammal […].



Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim interpretation: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s 
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 1, 4-5, 7, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ochoa et al. (MX2013005378, published 21 November 2014, cited in IDS), in view of Garcia Armenta et al. (US 2004/0087644, cited in IDS).
Ochoa teaches (Example 6, page 17) a pharmaceutical composition as tablet, for oral administration, useful to treat pain/neuropathies, comprising 
10 mg (S)-ketorolac tromethamine, 
25 mg tramadol hydrochloride, and
pharmaceutically acceptable excipients,

The amount of (S)-ketorolac tromethamine is within the range in instant claims 4, 20; the amount of tramadol hydrochloride is within the range in instant claims 5, 21.
Ochoa teaches (Abstract) that (S)-ketorolac tromethamine, which is the S enantiomer, is 75-fold more active than the R enantiomer, which enables the dose of ketorolac to be reduced down to 50%, therefore reducing the side effects presented by racemic ketorolac. Ochoa teaches (Abstract) that the combination of (S)-ketorolac tromethamine with other compounds useful in analgesia and neuropathies allows more efficient drugs to be developed with synergistic effects that provide a better quality of life to the patient.
Ochoa does not teach that the (S)-ketorolac tromethamine is present in the composition in an amount which is 3 times less to 5620 times less than the amount of tramadol hydrochloride, as in the instant claims.
Garcia Armenta (US 2004/0087644) teaches (claim 3) compositions for oral administration [0006] comprising ketorolac tromethamine 0.0010-0.100 g (1 mg-100 mg) and tramadol hydrochloride 0.0010-0.200 g (1 mg-200 mg) with the aim to create analgesic synergy [0008].
It would have been obvious to vary the amount of (S)-ketorolac tromethamine in the composition Example 6 taught by Ochoa, so that the amount of (S)-ketorolac tromethamine is 3 times less than the amount of tramadol hydrochloride in the composition, with the expectation that the resulting composition retains analgesic properties. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 (I)

As such, claims 1, 4-5, 7, 19-21, 23 are rejected as prima facie obvious.

Claims 1, 4-5, 7, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO2013/163142, published 31 October 2013, cited in IDS) and Ochoa et al. (MX2013005378, published 21 November 2014, cited in IDS).
Sun teaches (Example 2, page 8, last three paragraphs, page 9, first paragraph) a pharmaceutical composition, useful to treat pain (page 10, lines 23-29), comprising (Group 4)
ketorolac tromethamine 3 mg/ml, which inherently comprises 1.5 mg/ml (S)-ketorolac tromethamine, and
tramadol hydrochloride 10 mg/ml, and
saline as pharmaceutically acceptable excipient,
wherein the (S)-ketorolac tromethamine is present in an amount which is 10 / 1.5 = 6.6 times less than the amount of tramadol hydrochloride.
The amount of (S)-ketorolac tromethamine is within the range in instant claims 4, 20; the amount of tramadol hydrochloride is within the range in instant claims 5, 21.

Sun does not teach that the pharmaceutical composition is for oral administration, as in the instant claims.
Sun does not teach enantiomerically pure (S)-ketorolac tromethamine in said compositions.
Ochoa teaches (Abstract) that (S)-ketorolac tromethamine, which is the S enantiomer, is 75-fold more active than the R enantiomer, which enables the dose of ketorolac to be reduced down to 50%, therefore reducing the side effects presented by racemic ketorolac. Ochoa teaches (Abstract) that the combination of (S)-ketorolac tromethamine with other compounds useful in analgesia and neuropathies allows more efficient drugs to be developed with synergistic effects that provide a better quality of life to the patient.
It would have been obvious to formulate the composition comprising ketorolac tromethamine and tramadol hydrochloride taught by Sun for oral administration, because formulating a pharmaceutical composition comprising two known therapeutic agents for different routes of administration, such as iv, or oral administration, is well within the skill of the artisan. The person of ordinary skill in the art would have formulated the composition comprising ketorolac tromethamine and tramadol hydrochloride taught by Sun for oral administration, with the expectation that the resulting composition retains therapeutic effect in treating pain. Further, it would have been obvious to combine the teachings of Sun and Ochoa to arrive at the instant compositions. The person of ordinary skill in the art would have been motivated to replace ketorolac tromethamine (racemic) with its S enantiomer, (S)-ketorolac 
As such, claims 1, 4-5, 7, 19-21, 23 are rejected as prima facie obvious.

Claims 1, 4-5, 7, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Armenta et al. (WO 2008/120996, cited in IDS, EP 2138174 used as English equivalent, cited in PTO-892) and Ochoa et al. (MX2013005378, published 21 November 2014, cited in IDS).
Garcia Armenta (EP 2138174) teaches [0034], [0038] antinociceptive combinations of ketorolac tromethamine (doses 0.10, 0.18, 0.32, 0.56, 1.0, 1.78 mg/kg) and tramadol hydrochloride (doses 3.16, 5.62, 10.0, 17.78 mg/kg), administered in combination (24 total combinations) to analyze possible synergistic interactions.
Garcia Armenta teaches [0039] a combination of ketorolac plus tramadol (1.0 and 17.8 mg/kg, respectively) in vehicle, orally administered. In such a combination, the (S)-ketorolac tromethamine is present (inherently 0.5 mg) in an amount which is 35.6 times less than the amount of tramadol hydrochloride, which is within the instantly claimed range.
Importantly, Garcia Armenta teaches that the synergism between ketorolac and tramadol was calculated with the synergic interaction surface analysis and with the isobolographic method 
Garcia Armeta teaches [0048] that the highest enhancement in antinociceptive effect was seen with 0.56 mg/kg ketorolac and 10.0 mg/kg tramadol (Fig. 5B).
These synergistic combinations taught by Garcia Armeta comprise (S)-ketorolac tromethamine present (inherently in ketorolac) in an amount which is 20 times less, or 35.7 times less, respectively, than the amount of tramadol hydrochloride, which is within the instantly claimed range.
The amount of (S)-ketorolac tromethamine in these compositions is within the range in instant claims 4, 20; the amount of tramadol hydrochloride is within the range in instant claims 5, 21.
Garcia Armenta does not teach enantiomerically pure (S)-ketorolac tromethamine in said compositions.
Ochoa teaches (Abstract) that (S)-ketorolac tromethamine, which is the S enantiomer, is 75-fold more active than the R enantiomer, which enables the dose of ketorolac to be reduced down to 50%, therefore reducing the side effects presented by racemic ketorolac. Ochoa teaches (Abstract) that the combination of (S)-ketorolac tromethamine with other compounds useful in analgesia and neuropathies allows more efficient drugs to be developed with synergistic effects that provide a better quality of life to the patient.
It would have been obvious to combine the teachings of Garcia Armeta and Ochoa to arrive at the instant compositions. The person of ordinary skill in the art would have been 
As such, claims 1, 4-5, 7, 19-21, 23 are rejected as prima facie obvious.

Claims 1, 4-5, 7, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Armenta et al. (WO2012/049550, published 19 April 2012, cited in IDS) and Ochoa et al. (MX2013005378, published 21 November 2014, cited in IDS).
Garcia Armenta (WO2012/049550) teaches (Examples 1-7) a pharmaceutical composition as a solution for oral administration (Example 8, first paragraph, page 12), useful to treat pain, comprising 
25 mg ketorolac tromethamine, which inherently contains 12.5 mg of the S enantiomer (S)-ketorolac tromethamine, 
50 mg tramadol hydrochloride, and
pharmaceutically acceptable excipients,
wherein the (S)-ketorolac tromethamine is present in an amount which is 4 times less than the amount of tramadol hydrochloride, which is within the instantly claimed range.

Garcia Armenta does not teach enantiomerically pure (S)-ketorolac tromethamine in said compositions.
Ochoa teaches (Abstract) that (S)-ketorolac tromethamine, which is the S enantiomer, is 75-fold more active than the R enantiomer, which enables the dose of ketorolac to be reduced down to 50%, therefore reducing the side effects presented by racemic ketorolac. Ochoa teaches (Abstract) that the combination of (S)-ketorolac tromethamine with other compounds useful in analgesia and neuropathies allows more efficient drugs to be developed with synergistic effects that provide a better quality of life to the patient.
It would have been obvious to combine the teachings of Garcia Armeta and Ochoa to arrive at the instant compositions. The person of ordinary skill in the art would have been motivated to replace ketorolac tromethamine with its S enantiomer, (S)-ketorolac tromethamine, in the synergistic compositions/combinations taught by Garcia Armeta, because Ochoa teaches that (S)-ketorolac tromethamine is 75-fold more active than the R enantiomer, which enables the dose of ketorolac to be reduced down to 50%, therefore reducing the side effects presented by racemic ketorolac. Thus, the person of ordinary skill in the art would have replaced racemic ketorolac tromethamine with (S)-ketorolac tromethamine, at 50% dose compared to the racemate, in the synergistic combinations with tramadol hydrochloride taught by Garcia Armeta, with the expectation that the resulting compositions are even more effective antinociceptives.
As such, claims 1, 4-5, 7, 19-21, 23 are rejected as prima facie obvious.

s 1, 4-5, 7, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walls Flores et al. (WO2015/166419, cited in IDS) and Ochoa et al. (MX2013005378, published 21 November 2014, cited in IDS).
Walls Flores (WO2015/166419) teaches (page 5, last two lines) a pharmaceutical composition as tablet for oral administration comprising 
10 mg ketorolac tromethamine, which inherently contains 5 mg of the S enantiomer (S)-ketorolac tromethamine, 
25 mg tramadol hydrochloride, and
pharmaceutically acceptable excipients,
wherein the (S)-ketorolac tromethamine is present in an amount which is 5 times less than the amount of tramadol hydrochloride, which is within the instantly claimed range.
The amount of (S)-ketorolac tromethamine is within the range in instant claims 4, 20; the amount of tramadol hydrochloride is within the range in instant claims 5, 21.
Walls Flores does not teach enantiomerically pure (S)-ketorolac tromethamine in said compositions.
Ochoa teaches (Abstract) that (S)-ketorolac tromethamine, which is the S enantiomer, is 75-fold more active than the R enantiomer, which enables the dose of ketorolac to be reduced down to 50%, therefore reducing the side effects presented by racemic ketorolac. Ochoa teaches (Abstract) that the combination of (S)-ketorolac tromethamine with other compounds useful in analgesia and neuropathies allows more efficient drugs to be developed with synergistic effects that provide a better quality of life to the patient.
It would have been obvious to combine the teachings of Walls Flores and Ochoa to arrive at the instant compositions. The person of ordinary skill in the art would have been motivated to 
As such, claims 1, 4-5, 7, 19-21, 23 are rejected as prima facie obvious.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7, 19-21, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/768,285 (published as US2021/0179623, cited in PTO-892), in view of Garcia Armenta et al. (US 2004/0087644, cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of copending Application No. 16/768,285 and Garcia Armenta render obvious the instant claims.

Garcia Armenta (US 2004/0087644) teaches (claim 3) compositions for oral administration [0006] comprising ketorolac tromethamine 0.0010-0.100 g (1 mg-100 mg) and tramadol hydrochloride 0.0010-0.200 g (1 mg-200 mg) with the aim to create analgesic synergy [0008].
It would have been obvious to use the teachings of claims 1-12 of copending Application No. 16/768,285 and Garcia Armenta to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to add tramadol hydrochloride to the pharmaceutical composition comprising (S)-ketorolac tromethamine taught by claims 1-12 of copending Application No. 16/768,285, because Garcia Armenta teaches combinations of ketorolac tromethamine and tramadol hydrochloride effective synergistically to treat pain. The person of ordinary skill in the art would have varied the relative amount of (S)-ketorolac tromethamine and tramadol hydrochloride, with the expectation that the resulting composition is effective to treat pain. 
As such, claims 1, 4-5, 7, 19-21, 23 are rejected as prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 4-5, 7, 19-21, 23 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/IRINA NEAGU/Primary Examiner, Art Unit 1627